OPINION OF THE COURT
 On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order af*741firmed. The mandatory surcharge, crime victim assistance fee and DNA databank fee need not be pronounced by the court at sentencing (see People v Guerrero, 12 NY3d 45 [2009] [decided today]). The lower courts’ determinations regarding reasonable suspicion and probable cause, which are mixed questions of law and fact, have support in the record and are thus beyond our further review.
Concur: Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones. Taking no part: Chief Judge Lippman.